Title: To James Madison from Stephen Cathalan, 16 March 1802
From: Cathalan, Stephen
To: Madison, James


					
						Sir.
						Marseilles 16th: March 1802.
					
					By my last Respects of the 29th. September, I had the honour of advising you, I had Sent 

to Mr. Felix Imbert Mercht. of Philadelphia the Blank Bound, which the law required to be executed 

on my Entering upon the office of Commercial Agent of the United States in this place; I doubt not 

that he will have forwarded the same to you, filled in the Regular form, as he has acknowledged me 

it’s Receipt, and that he would follow my directions on the Same.
					I have duly Received your Circular of the 1st. last August, whereof I have duly noted the 

Contents in order to follow your directions accordingly, when the occasion will occur. I gave a 

Certify’d copy to the health office of this place, of the paragraph of your Said Letter, as well as of 

the Circular from the treasury department to the Collectors of the Customs, on what is relative to 

the bills of health to be delivered by them to the Masters of Vessels, before they Sail out from 

the ports of the United States; also a copy of the form of Such bills of health; I beg your reference 

to the here inclosed Copy of their answer to me on that Subject. Our Ships from the United States 

are Continuing to obtain their free pratick, being Submitted only to a quarantine, when they have 

touched to some ports in the Mediterranean, from whence a quarantine is ordered here, or when 

they have been visited at Sea.
					I Have also the Honour of inclosing you a State of the American Vessels Entered into this 

Harbour of Marseilles from the 1st. of January 1801 to the 31st. of December last, also a State 

of Such Vessels sailed out from this port or the others of this district in that same Epocha. I beg 

you to Excuse me for my having not Sent you Sooner the Said States, and having so much delayed 

of addressing you, but I had two Manifestes of outward Cargoes which the Captains had not 

delivered to me I was obliged to procure them from the Custom house of this place and I was long 

time before I could get them there. In future you may rely on my Exactitude in sending them to 

you, in the first days of July and Janûary.
					I have been of late so much busied while the President was repairing in Toulon, that when 

She Sailed from that Road on the 10th. February, I had only a moment while She was under Sail 

to write a Letter to the President of the United States.
					The Washington Freegate under Command of Captn. John Shaw arrived there on the 10th. 

ditto and in this road of Marseilles, on the 14th. ditto; I Supplied her with Provisions &ca: & She 

Sailed with 4 american Vessels under her Convoy for the coast of Spain and down the Streights 

on the 26th. The dispatching of these Ships, employed so much my time, that I could not embrace 

their opportunity to write you a line and Since, I having been Sick, have been the Motives which 

prevented me to write you till this Moment.
					Three weeks ago two Sweedish Fregates arrived here; one of 44 Guns is ready to sail 

for the coast of Italy and then to Cruize before Tripoly. The other of 28 Guns in this port is 

on repairs having much suffered in her upper works and will not be ready before 3 Weeks to follow 

the same destination.
					The U. S. Fregate Philadelphia Capn. Barron which was ordered by Commodore Dale to be 

at Leghorn about the 10th. inst: and then proceed with any Vessels ready to sail under her Convoy, 

to this Road, I am informed by an English Brig of War, now in quarantine here from Malta, it is 

reported She was there about 3 Weeks ago obliged to heave down for a leak to repair it. The Boston 

Capn. Mac Niell was also there: but I don’t Know when any of these Fregates may appear this way, 

and, the American Vessels here which could not be ready to Sail with the Washington have Sailed 

Since and will now Sail without convoy.
					I have also learned that two Tripolitan Cruisers were preparing to Sail out from the Bay of 

Tripoly, but in a violent Storm one was lost and the other reintered in the port of Tripoly in a poor 

State.
					Toulon is the port and the Arsenal the best situated in the Center of the Mediterranean 

for Repairing our Freegates; there all Kinds of Conveniences are to be found, the days works at half 

prices, they are paid in this port and others in the Mediterranean; that Road Could be pointed as a 

Rendez-vous for our Freegates, as long as it will be deemed necessary to Keep an american 

Squadron in the Mediterranean, and I doubt not that Commodore Dale will mention the same to the 

secretary of the Navy.
					Naval Stores and provisions will be procured here or at Toulon cheaper, now than while 

the President was there.
					But I would wish when the New Squadron Expected will be arrived in the mediterranean 

and the Commodore will have organised with the Sweedish Admiral a Number of Fregates for 

Convoying Regularly the Merchant Vessels of Both Nations, the American Consuls or Agents Should 

receive positive orders to forbid Any American Vessels to Sail out from their respective ports without Convoy; but Such Convoy ought to be regulated in a manner, that 

each 30 days or thereabout Such convoy Should offer in our ports; we have been, hitherto, Very 

fortunate, that any of our merchant Vessels have not been taken by the tripolitans, but if any 

Should be, the consequence would be of the greatest prejudice to our Government!
					Tho’ I have not yet Received my Exequatur which has been lately refused by the 

minister of Foreign Relations in a conversation the Minister Plenipy. of the Un. St: at Paris had with 

him on that Subject, I have not yet lost all hope of obtaining it by my relations who are also 

relations to the first Consul and probably I would even already have it now, if I had had the time 

of making a petition to him thro’ their Channel. I am doing it now. In the mean time I Continue 

in the full Exercise of this office and to be acknowledged dayly by the French Autorities here as 

well as at Toulon &a. on my Certificates Passports and official Letters the same as if I had Such 

Exequatur, and the first Consul having lately accepted the office of first President of the Italie 

Republik I Confide in his Justice that he will let me enjoy of the same exception to the French 

Constitution. I beg you, Sir, in Such a Circumstance, to entreat the President of the United States to 

be so good as to wait till all hopes of Success Should be lost, before he would appoint any of 

the Competitors I may have to fulfill the office, or as long as the Service of the United States, will 

not suffer for my holding it, which is far to be the case at present.
					It will be a new obligation, under which I will be endebted to you, Sir, and with sentiments 

of Gratitude I have the Honour to be with great Respect Sir, Your most obedient Humble & devoted 

servant
					
						Stephen Cathalan Junr.
					
					
						P.S. Sir
						I am to the 24th. March; the british Brig I mention you having had his free pratick 

yesterday I wrote to the Commander for detailed informations about the Und. States Freegates at 

Malta; there is a Copy of his answer—
						on board the Victorieuse, Marseilles 23d. March 1802—
						Sir,
						In answer to your letter of this date I have to acquaint you His Majesty’s Sloop, under my 

Command departed from Malta on the 17th. of February. At that time two american Fregates was at 

Malta not wanting any repairs to my Knowledge, nor can I answer for their destination. I have the 

honor to be your most obedt. Hble Servt
						signed J. Richard
						There is also at Toulon a British Fregate of war arrived from Malta; the Commander Said he left 

there the Philadelphia and Boston and has not mentioned that the Philadelphia wanted repairs; your 

most obedient servant
					
					Stephen Cathalan Junr.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
